Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al., US 2015/0166062 A1, in view of Attard, et al., GB 2,524,393 A1.
As per Claim 1, Johnson teaches a method for controlling a vehicle to make an emergency stop of the vehicle (¶ 31; “automated emergency braking”), the method comprising: 
providing a camera at the vehicle, the camera viewing exterior and at least forward of the vehicle (¶ 29; cameras 14b, 14c and 14d of Figure 1), wherein the camera comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows, and wherein the camera is operable to capture image data (¶ 96); 
wherein providing the camera at the vehicle comprises disposing the camera behind a windshield of the vehicle such that the camera views through the windshield and at least forward of the vehicle (¶¶ 28-29); 
providing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor for processing image data captured by the camera (¶¶ 28-29, 32); 
capturing image data via the camera as the vehicle travels along a road; providing image data captured by the camera to the ECU (¶¶ 43-44); 
determining, at least in part via processing at the ECU of image data captured by the camera, presence of a road construction zone at the road along which the vehicle is traveling (¶¶ 31, 34); 
determining an emergency driving condition as the vehicle travels along the road construction zone of the road (¶ 31; to invoke AEB); and
responsive to determining the emergency driving condition while the vehicle is traveling along the road construction zone of the road, at least partially controlling via the ECU driving of the vehicle along the road construction zone of the road (¶ 32). 
Johnson does not expressly teach: while the ECU is at least partially controlling driving of the vehicle along the road construction zone of the road, and responsive to determining an end of the road construction zone ahead of the vehicle, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle at the road along which the vehicle is traveling and after the end of the road construction zone; and responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location.  Attard teaches: 
while the ECU is at least partially controlling driving of the vehicle along the road construction zone of the road, and responsive to determining an end of the road construction zone ahead of the vehicle, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle at the road along which the vehicle is traveling and after the end of the road construction zone (¶ 69); and 
responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location (¶¶ 69-70).  
At the time of the invention, a person of skill in the art would have thought it obvious to run the vehicle control system of Johnson with a particular stopping point in mind, as Attard teaches, in order to enable an autonomous vehicle to handle an emergency situation safely in situations where a driver cannot respond quickly enough.
As per Claim 8, Johnson teaches a method for controlling a vehicle to make an emergency stop of the vehicle (¶ 31; “automated emergency braking”), the method comprising: 
providing a camera at the vehicle, the camera viewing exterior and at least forward of the vehicle (¶ 29; cameras 14b, 14c and 14d of Figure 1), wherein the camera comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows, and wherein the camera is operable to capture image data (¶ 96); 
wherein providing the camera at the vehicle comprises disposing the camera behind a windshield of the vehicle such that the camera views through the windshield and at least forward of the vehicle (¶¶ 28-29); 
providing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor for processing image data captured by the camera (¶¶ 28-29, 32); 
capturing image data via the camera as the vehicle travels along a road; providing image data captured by the camera to the ECU (¶¶ 43-44); 
determining, at least in part via processing at the ECU of image data captured by the camera, a narrow section of the road along which the vehicle is traveling (¶¶ 63); 
determining an emergency driving condition as the vehicle travels along the narrow section of the road along which the vehicle is traveling (¶¶ 31, 34); 
responsive to determining the emergency driving condition while the vehicle travels along the narrow section of the road along which the vehicle is traveling, at least partially controlling via the ECU driving of the vehicle along the narrow section of the road (¶ 60).  
Johnson does not expressly teach: while the ECU is at least partially controlling driving of the vehicle along the narrow section of the road, and responsive to determining presence of a wider section of the road ahead of the vehicle where the road widens, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle at the wider section of the road; and responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location.  Attard teaches: 
while the ECU is at least partially controlling driving of the vehicle along the narrow section of the road, and responsive to determining presence of a wider section of the road ahead of the vehicle where the road widens, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle at the wider section of the road (¶ 69); and 
responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location (¶¶ 69-70).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Johnson teaches a method for controlling a vehicle to make an emergency stop of the vehicle (¶ 31; “automated emergency braking”), the method comprising: 
providing a camera at the vehicle, the camera viewing exterior and at least forward of the vehicle (¶ 29; cameras 14b, 14c and 14d of Figure 1), wherein the camera comprises a CMOS imaging array having at least one million photosensor elements arranged in columns and rows, and wherein the camera is operable to capture image data (¶ 96); 
wherein providing the camera at the vehicle comprises disposing the camera behind a windshield of the vehicle such that the camera views through the windshield and at least forward of the vehicle (¶¶ 28-29); 
providing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor for processing image data captured by the camera (¶¶ 28-29, 32); and
capturing image data via the camera as the vehicle travels along a road; providing image data captured by the camera to the ECU (¶¶ 43-44). 
Johnson does not expressly teach: determining, at least in part via processing at the ECU of image data captured by the camera, that a section of the road along which the vehicle is traveling does not have a shoulder; determining an emergency driving condition as the vehicle travels along the section of the road that does not have a shoulder; responsive to determining the emergency driving condition while the vehicle travels along the section of the road that does not have a shoulder, at least partially controlling via the ECU driving of the vehicle along the section of the road that does not have a shoulder; while the ECU is at least partially controlling driving of the vehicle along the section of the road that does not have a shoulder, and responsive to determining presence of a shoulder of the road ahead of the section of the road being traveled by the vehicle, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle where the shoulder is present at the road along which the vehicle is traveling; and responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location.  Attard teaches: 
determining, at least in part via processing at the ECU of image data captured by the camera, that a section of the road along which the vehicle is traveling does not have a shoulder (¶¶ 69-71; based on camera images); 
determining an emergency driving condition as the vehicle travels along the section of the road that does not have a shoulder; responsive to determining the emergency driving condition while the vehicle travels along the section of the road that does not have a shoulder, at least partially controlling via the ECU driving of the vehicle along the section of the road that does not have a shoulder (¶¶ 69-70); 
while the ECU is at least partially controlling driving of the vehicle along the section of the road that does not have a shoulder, and responsive to determining presence of a shoulder of the road ahead of the section of the road being traveled by the vehicle, determining, at least in part via processing at the ECU of image data captured by the camera, a target stopping location ahead of the vehicle where the shoulder is present at the road along which the vehicle is traveling (¶¶ 69-70); and 
responsive to determining the target stopping location, at least partially controlling via the ECU driving of the vehicle to the target stopping location (¶¶ 70-72).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 2, 9 and 16, Johnson teaches that responsive to an input from a driver of the vehicle that is indicative of the driver not wanting to stop the vehicle at the target stopping location, the ECU does not stop the vehicle at the target stopping location (¶¶ 52-54).
As per Claims 3, 10 and 17, Johnson teaches that the input from the driver comprises the driver accelerating the vehicle (¶ 53).
As per Claims 4, 11 and 18, Johnson teaches that the ECU, when at least partially controlling driving of the vehicle, controls steering of the vehicle and at least one selected from the group consisting of (i) braking of the vehicle and (ii) acceleration of the vehicle (¶¶ 52-53).
As per Claims 5, 12 and 19, Johnson teaches that the ECU determines the emergency driving condition in part responsive to one or more sensors of the vehicle (¶¶ 29-31).
As per Claims 6, 13 and 20, Johnson teaches that the ECU determines the emergency driving condition responsive at least in part to processing at the ECU of image data captured by the camera as the vehicle travels along the road (¶ 33).
As per Claims 7, 14 and 21, Johnson teaches that the vehicle comprises an autonomous vehicle (¶¶ 28, 31).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,144,419 ("the '419 patent"), and over Claims 1-28 of US 10,889,293 ("the '293 patent".)  Although the claims at issue are not identical, they are not patentably distinct from each other because the '419 patent and the '893 patent each teach a vehicle comprising a set of sensors, at least one camera and an electronic control unit (ECU), as well as a method for controlling the vehicle to make emergency stops as deemed necessary from data that the sensors and the camera(s) collect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661